Case 2:16-cv-06794-AB-JC Document 174-3 Filed 02/05/19 Page 1 of 2 Page ID #:8208


      SCHLICHTER BOGARD & DENTON, LLP
                                     ATTORNEYS AT LAW

KURT C. STRUCKHOFF            100 SOUTH FOURTH STREET, SUITE 1200   Belleville, Illinois
kstruckhoff@uselaws.com             ST. LOUIS, MISSOURI 63102
                                           (314) 621-6115
                                         FAX (314) 621-5934
                                         www.uselaws.com


                                    October 25, 2018

VIA EMAIL ONLY

Nancy Ross
Laura Hammargren
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
nross@mayerbrown.com
lhammargren@mayerbrown.com

          Re: Marshall v. Northrop Grumman, No. 16-6794 AB (JCx) (C.D. Cal.)

Counsel:

Plaintiffs intend to move to disqualify Defendants’ expert Marcia Wagner due to
what appear to be clear, imputed conflicts of interest. As you are no doubt aware,
Thomas E. Clark, Jr. is a partner at The Wagner Law Group, P.C., where Ms.
Wagner is the principal. As you also know, Mr. Clark previously worked as an
associate with Schlichter Bogard & Denton, LLP and was materially involved in the
representation of virtually the same plaintiffs as in this case, involving virtually
identical claims against virtually identical Defendants. During the course of that
representation, Mr. Clark gained confidential information relating to those/these
matters. As a Massachusetts licensed attorney, Ms. Wagner is bound by the
Massachusetts Rules of Professional Conduct when providing law-related services,
which includes employment as a testifying expert. See Mass. Ethics Opinion No. 99-
3; Mass. RPC 5.7. Because Grabek is substantially related to Marshall, and Mr.
Clark would be personally disqualified from representing the Northrop Defendants
as adverse parties, Ms. Wagner is prohibited from acting as a testifying expert on
behalf of the Defendants. See Mass. RPC 1.10(a), (c), (d). Ms. Wagner has not
otherwise complied with the Massachusetts Rules of Professional Conduct to avoid
disqualification.

Given the clear ethical violations presented in your retention and designation of Ms.
Wagner under these circumstances, you should withdraw the designation
immediately. Otherwise, we will file a motion to strike and for sanctions. Under
Local 7-3, the parties are required to confer regarding this contemplated motion




02306387.DOCX; 1

                                                                                           Exhibit C
Case 2:16-cv-06794-AB-JC Document 174-3 Filed 02/05/19 Page 2 of 2 Page ID #:8209

    October 25, 2018
    Page 2

    and, if Defendants do not withdraw Ms. Wagner as a testifying expert, please
    provide your response to this issue by noon CDT on Monday, October 29.


                                   Regards,


                                   Kurt C. Struckhoff




    02306387.DOCX; 1

                                                                                   Exhibit C
